Mr. Chief Justice del Toro
delivered the opinion of the court.
The defendant having refused to receive from the plaintiff the sum of $60 which the plaintiff owed to him because it had been retained by mistake, the plaintiff deposited it *307ill the District Court of San Juan,' Section 2. The defendant still refused to accept it and the court finally rendered judgment to the effect that the deposit was properly made.
The defendant appealed and among the errors assigned alleges that the district court was without jurisdiction because of the amount involved.
This court has held repeatedly that when the amount in litigation does not exceed $500 the municipal courts have jurisdiction, this being-our interpretation of section 4 of the Act reorganizing the judiciary of Porto Bico of 1904, which prescribes that a municipal judge created thereby “ shall have jurisdiction in all civil matters in his district to the amount of five hundred dollars, including interest.” See the cases of González v. Pirazzi, 16 P. R. R. 7; Lamas & Méndez v. Betancourt, 16 P. R. R. 265; Bazán v. Stevens & Co., 16 P. R. R. 668, cited by the appellant, and that of Lowande v. García, 13 P. R. R. 263, in which the question was fully considered.
The appellee contends that a case of a deposit is special. The law does not confer upon a particular court special jurisdiction of cases of deposit, and where the law makes no distinction this court does not. A deposit is a manner of tendering pajunent. If the .defendant had been compelled to sue the plaintiff for the said sum of $60, he would have had to do so in a municipal court. That being the case, it is necessary and logical to apply the same rule to the plaintiff.
The' appellee cites the case of Martínez v. Santiago, 10 P. R. R. 245, as showing that this court took jurisdiction of a deposit proceeding on appeal from a district court when the amount was $300. It is true that the deposit in that case, which was made after judgment had been rendered, amounted to that sum, but the amount in litigation exceeded $500.
Furthermore, if we were to consider the merits of the case, we should have to reAmrse the judgment appealed from. *308The tender of payment was made by an ordinary clieck which was returned by the defendant, and then the same check was deposited in the district court after it had been' certified. It was held in Silva et al. v. Aboy, Etc., et al., 20 P. R. R. 71, 78, citing Bickford v. First National Bank, 89 Am. Dec. 440, that although it is a fact that certified checks pass from hand to hand as cash, they are not cash or money in the legal sense of these terms. Besides, section 2138 of the Civil Code is so clear that there is no room for doubt on this point.
The order appealed from must be

Reversed and substituted.

Justices Wolf, Aldrey and Hutchison concurred.